DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 12-15, and 22-26, drawn to a spinal medical device, classified in A61B17/68.
II. Claims 27, 29, 33, 37-39, 60, and 64, drawn to a method of using a spinal medical device, classified in A61B17/70.
III. Claim 44, drawn to a computer-readable medium, classified in A61B17/70.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process, such as measuring a compression force between two cinder blocks.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as being programmed to perform a method of running an automated surgical robot. See MPEP § 806.05(d).

Inventions II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product can be used in a materially different process, such as being programmed to control an automated surgical robot.
The applicant must also elect one of the following Species and Subspecies:
Implantable Spinal Device Species:
Species 1A: The device comprising a pedicle screw and sensor
Species 1B: The device comprising a spinal wire and a sensor
Species 1C: The device comprising a spinal rod and a sensor
Species 1D: The device comprising a spinal cage and a sensor
Species 1E: The device comprising an artificial disc and a sensor

Species 1G: The device comprising a pedicle screw, a spinal plate, and a sensor
Species 1H: The device comprising a polymer and a sensor
Species 1I: The device comprising a kyphoplasty balloon and a sensor
	Position of Sensor Subspecies:
	Subspecies 1A: The sensor positioned within the device
	Subspecies 1B: The sensor positioned on the device
	Type of Sensor Subspecies:
	Subspecies 2A: Contact Sensor
	Subspecies 2B: Pressure Sensor
	Subspecies 2C: Accelerometer
	Subspecies 2D: Temperature Sensor
	Subspecies 2E: Mechanical Stress Sensor
	Subspecies 2F: Position Sensor
	Subspecies 2G: Chemical Sensor
	Subspecies 2H: Tissue Metabolic Sensor
	If the applicant elects the method of the computer-readable medium then the applicant must elect one of the following method Species:
	Method Species:
	Species 2A: A method of obtaining data from a medical device with sensors
	Species 2B: A method of detecting/recording an event with a medical device
	Species 2C: A method of imaging a medical device in a spinal of a patient
	Species 2D: A method of inserting a spinal medical device

	Species 2F: A method of monitoring a spinal device within a patient
	Species 2G: A method of determining infection associated with a spinal device
	Species 2H: A method of determining degradation of a medical device
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different fields of search, i.e. searching difference subclasses, groups, and/or subgroups, employing different search strategies, and/or using different search techniques.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species and subspecies: 
The applicant must also elect one of the following Species and Subspecies:
Implantable Spinal Device Species:
Species 1A: The device comprising a pedicle screw and sensor
Species 1B: The device comprising a spinal wire and a sensor
Species 1C: The device comprising a spinal rod and a sensor
Species 1D: The device comprising a spinal cage and a sensor
Species 1E: The device comprising an artificial disc and a sensor
Species 1F: The device comprising a pedicle screw, a spinal rod, and a sensor
Species 1G: The device comprising a pedicle screw, a spinal plate, and a sensor
Species 1H: The device comprising a polymer and a sensor
Species 1I: The device comprising a kyphoplasty balloon and a sensor
	Position of Sensor Subspecies:
	Subspecies 1A: The sensor positioned within the device
	Subspecies 1B: The sensor positioned on the device

Type of Sensor Subspecies:
	Subspecies 2A: Contact Sensor
	Subspecies 2B: Pressure Sensor
	Subspecies 2C: Accelerometer
	Subspecies 2D: Temperature Sensor
	Subspecies 2E: Mechanical Stress Sensor
	Subspecies 2F: Position Sensor
	Subspecies 2G: Chemical Sensor
	Subspecies 2H: Tissue Metabolic Sensor
	If the applicant elects the method of the computer-readable medium then the applicant must elect one of the following method Species:
	Method Species:
	Species 2A: A method of obtaining data from a medical device with sensors
	Species 2B: A method of detecting/recording an event with a medical device
	Species 2C: A method of imaging a medical device in a spinal of a patient
	Species 2D: A method of inserting a spinal medical device
	Species 2E: A method of examining a spinal device within a patient
	Species 2F: A method of monitoring a spinal device within a patient
	Species 2G: A method of determining infection associated with a spinal device
Species 2H: A method of determining degradation of a medical device
The species and subspecies are independent or distinct because they include mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species/subspecies would require different fields of search, i.e. employing different search strategies and/or using different search techniques.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and subspecies or grouping of patentably indistinct species and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are 
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775